DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive. The amendments to claims 1 and 18 with regard to radial magnetization of the magnet are disclosed in paragraph 0050 and fig. 2 of the Deak reference which teaches that the “the magnetization direction 12 inside the permanent magnet 6 is parallel to the axis 13 of the nonmagnetic tube as shown in FIG. 1, or perpendicular to the axis as shown in FIG. 2.” In such an arrangement, the magnet would be radially magnetized as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 10-12, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deak et al. US Patent Application Publication 2015/0355014 (hereinafter referred to as Deak).
claim 1, Deak discloses as described in paragraph 0050 and seen in fig. 1, a fluid level sensor 100 comprising a tube 1 immersed in a fluid 11, the tube containing a plurality of unipolar switches 3 (paragraph 0066), a float 2 surrounding the tube (Deak discloses the float as having a diameter and being coaxial with the tube which would therefore concentrically surround the tube as claimed), the float configured to float in the fluid and to move relative to the tube in an axial direction as an amount of the fluid changes, and a permanent magnet 6 coupled to the float, wherein the plurality of unipolar switches 3 are responsive to a magnetic field produced by the permanent magnet. Deak discloses the magnet as being radially magnetized in paragraph 0050 and shown in fig. 2.
Regarding claim 2, Deak discloses a PCB contained within the tube coupled to the unipolar switches as claimed (paragraph 0015).
Regarding claim 3, the plurality of unipolar switches of Deak is responsive to only one pole of the permanent magnet which would be a north or south pole as claimed (paragraph 0066).
Regarding claim 5, the permanent magnet of Deak is contained within the float as claimed. 
Regarding claim 6, the plurality of unipolar switches of Deak is responsive to only one pole of the permanent magnet as claimed (paragraph 0066).

Regarding claim 10, Deak discloses as described in paragraph 0050 and seen in fig. 1, a fluid level sensor 100 comprising a tube 1 immersed in a fluid 11, the tube containing a plurality of unipolar switches 3 (paragraph 0066), a float 2 surrounding the 
Regarding claim 11, Deak discloses a PCB contained within the tube coupled to the unipolar switches as claimed (paragraph 0015).
Regarding claim 12, the plurality of unipolar switches of Deak is responsive to only one pole of the permanent magnet which would be a north or south pole as claimed (paragraph 0066).
Regarding claim 14, the plurality of unipolar switches of Deak is responsive to only one pole of the permanent magnet as claimed (paragraph 0066).
Regarding claim 15, Deak discloses in paragraph 0063 a processing unit electrically coupled to one or more outputs of the plurality of unipolar switches as claimed.

Regarding claim 18, Deak discloses as described in paragraph 0050 and seen in fig. 1, a fluid level sensor 100 comprising a tube 1 immersed in a fluid 11, the tube containing a plurality of unipolar switches 3 (paragraph 0066), a float 2 surrounding the tube (Deak discloses the float as having a diameter and being coaxial with the tube which would therefore concentrically surround the tube as claimed), the float configured to float in the fluid and to move relative to the tube in an axial direction as an amount of 
Regarding claim 20, the plurality of unipolar switches of Deak is responsive to only one pole of the permanent magnet which would be a north or south pole as claimed (paragraph 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak.
Regarding claim 4, Deak discloses the claimed invention but does not explicitly disclose the presence of one or more resistors electrically connected between the plurality of unipolar switches as claimed. Deak teaches in paragraph 0063 the presence of electronics such as an ASIC to which all of the switches are connected. It would have been obvious to one of ordinary skill in the art at the time of filing to have used any electronic elements such as a resistor in the path of the signals to ensure that each sensor signal is accurately relayed to the operator.
claim 7, the switches of Deak are unipolar and therefore would change from an open to closed state in response to magnetic field. Deak does not explicitly disclose the field as being negative, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to chosen either the positive or the negative field depending on the arrangement of the magnet in the float in order to ensure accurate measurement of the fluid height, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 8 and 9, Deak discloses the unipolar switches which would have an activation range, however does not explicitly disclose the range as being less than 1.0 millimeter or less than 0.7 millimeter as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen any activation range desired in order to ensure the proper sensor is triggered and accurate readings as recorded, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, Deak discloses the unipolar switches which would have an activation range, however does not explicitly disclose the range as being less than 1.0 millimeter or less than 0.7 millimeter as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen any activation range desired in order to ensure the proper sensor is triggered and accurate In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the switches of Deak are unipolar and therefore would change from an open to closed state in response to magnetic field. Deak does not explicitly disclose the field as being negative, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to chosen either the positive or the negative field depending on the arrangement of the magnet in the float in order to ensure accurate measurement of the fluid height, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, Deak discloses the unipolar switches which would have an activation range, however does not explicitly disclose the range as being less than 1.0 millimeter as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen any activation range desired in order to ensure the proper sensor is triggered and accurate readings as recorded, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A SHABMAN/Examiner, Art Unit 2861

/PAUL M. WEST/Primary Examiner, Art Unit 2861